Title: Thomas Jefferson: Specifications of capitals at UVa, 16 Apr. 1821, 16 April 1821
From: Jefferson, Thomas
To: 

Specification of the Corinthian & Ionic capitels wanting for the University.forPavilion No II. West{4.Corinthian capitels for columns whose inferior diameter is 28. I. English, & it’s diminish’d diam. 252/10I; to be copied exactly from the Corinthian capitel of Palladio, as given in his Ist Book wherein he treats of the orders in general and it’s 17th chapter in which he describes the Corinthian capitel particularly, the drawing of which is in plate XXVI. Leoni’s edition publd in London 1721.for Pavilion No IV. East{2.Corinthian capitels for columns whose inferior diam. is 24. I. & diminished diameter 208/10I; to be copied from those of the Thermae of Diocletian at Rome. this is not in Palladio, but is given by other authors, and particularly by Errard and Chambray in their Parallele de l’Architecture antique et moderne. Paris 1766. pa. 79. plate 33. I should prefer however to have only the  ovolo of the Abacus carved, and it’s cavetto plain, as may be seen in Scamozz SChambray’s edition B. II. chapt. V. article 8. pa. 150. plate 36. nor would I require it’s volutes or caulicoles to be so much carved, as those of Diocletian’s Baths, finding the simplicity of those in Palladio preferable.2.Corinthian half capitels, for half columns of the same model as the 2. columns last mentioned, being for the same range.for Pavilion No I. East{4.Ionic capitels for columns whose lower diam. is 30 I. & dimind diam. 26½ to be copied from those of the temple of Fortuna virilis in Palladio. observing that the two middle capitels shew volutes in front and back and ballusters in their flanks and the two corner capitels are what he calls angular, that is to say presenting Volutes in their front & outer flank, and ballusters in their back and inner flank. see Palladio. B. IV. Ch 13. pa. 65. plate 37. Leoni’s London edition.for Pavilion No III. West{6.Ionic capitels for columns whose inferior diam. is 30. I. and dimind diam. 26⅛ to be copied from the capitel of Palladio as given in his Ist Book wherein he treats of the orders in general, and it’s 16th chapt. in which he describes the Ionic capitel particularly, the drawings of which are in plates 20. 22. pa. 28. Leoni’s London edition, presenting volutes in front & back & ballusters in their flanks.In all these cases the Astragal of the upper end of the shaft must be subjoined to the Corinthian capitels in the same block, because our columns being of brick, stuccoed. it cannot be carved on them: and to the Ionic capitels must be subjoined not only the Astragal, but a bit of the shaft itself as low as the bottom of the Volutes.
			 
			 